Exhibit 10.1

AMENDMENTS TO THE

CYTODYN INC. 2012 EQUITY INCENTIVE PLAN

Dated: February 12, 2017

WHEREAS, the Board of Directors of CytoDyn Inc. (the “Company”) heretofore
established the CytoDyn Inc. 2012 Equity Incentive Plan (the “Plan”); and

WHEREAS, the Board of Directors desires to amend the Plan to increase the number
of shares of common stock of the Corporation available for grants of “Awards”
(as defined under the Plan) thereunder from 7,000,000 to 15,000,000 (not
counting shares of common stock that have previously been issued pursuant to the
Plan or that are the subject of outstanding Awards under the Plan), all of which
are to be available as grants as Incentive Stock Options; and

WHEREAS, the Board of Directors also desires to amend the Plan to increase the
number of shares of common stock of the Corporation that may be granted under
the Plan to any individual during a year with respect to Options and/or Stock
Appreciation Rights from 1,000,000 to 3,000,000; and

WHEREAS, the Board of Directors further desires to amend the Plan to increase
the number of shares of common stock of the Corporation that may be granted
under the Plan as Restricted Share Awards and/or Restricted Unit Awards from
2,500,000 to 5,000,000; and

WHEREAS, Article 12 of the Plan authorizes the Board of Directors to amend the
Plan, subject to shareholder approval to the extent that such approval is
required by applicable law;

NOW, THEREFORE, subject to approval of the Company’s shareholders, effective the
date hereof, the Plan is hereby amended as follows:

1. Section 4.3 of the Plan is hereby amended in its entirety, to read as
follows:

“4.3 Shares Subject to the Plan. The Shares which may be made subject to Awards
under the Plan are Shares of Common Stock, which may be either authorized and
unissued Shares or reacquired Shares. Subject to adjustment pursuant to Article
11, the maximum number of Shares for which Awards may be granted under the Plan
is 15,000,000, all of which may be issued under the Plan through Incentive Stock
Options. If an Award under the Plan is canceled or expires for any reason prior
to having been fully Vested or exercised by a Participant, is settled in cash in
lieu of Shares or is exchanged for other Awards, or is otherwise forfeited or
terminated, all Shares covered by such Awards will be added back into the number
of Shares available for future Awards under the Plan. In addition, if the
exercise price of any Option granted under the Plan is



--------------------------------------------------------------------------------

satisfied by tendering Shares to the Corporation, only the number of Shares
issued net of Shares tendered to the Corporation shall be deemed delivered for
purposes of determining the maximum number of Shares available under the Plan.”

2. Section 6.8 of the Plan is hereby amended in its entirety, to read as
follows:

“6.8 Limitation on Number of Shares Subject to Options. In no event may Options
for more than 3,000,000 Shares be granted to any individual under the Plan
during any calendar year. To the extent required by Section 162(m) of the Code,
if any Option is canceled, the canceled Option shall continue to be counted
against the maximum number of Shares for which Options may be granted to an
individual under the Plan.”

3. Section 7.5 of the Plan is hereby amended in its entirety, to read as
follows:

“7.5 Limitation on Number of Stock Appreciation Rights. The maximum number of
Shares with respect to which Stock Appreciation Rights may be granted to any
individual under the Plan during any calendar year is 3,000,000. To the extent
required by Section 162(m) of the Code, if any SAR is canceled, the canceled SAR
shall continue to be counted against the maximum number of Shares for which SARs
may be granted to an individual under the Plan.”

4. Section 8.7 of the Plan is hereby amended in its entirety, to read as
follows:

“8.7 Limitation in Number of Restricted Awards. The aggregate number of Shares
subject to Restricted Share Awards and Restricted Unit Awards that may be
granted under the Plan may not exceed 5,000,000 Shares.”

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed these Amendments as evidence of
their adoption by the Board of Directors of the Company on the date set forth
above.

 

CYTODYN INC.

By:

 

/s/ Michael D. Mulholland

Title:

  Chief Financial Officer, Treasurer and
Corporate Secretary

Date:

  February 13, 2017